Detailed Office Action
Election/Restriction
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2-9 and 11-17
Claims 2-9 and 11-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al. (2005/0213890; “Barnes”) in view of Moore et al. (4,714,316; “Moore”). 
Regarding claim 2, Barnes discloses in figures 1, 6, and 13, and related text, an optical fiber assembly comprising an optical fiber stub 68, a ferrule 8, a ferrule holder 20 with a hub (disclosed but not labeled), and a two-part splice holding shell 26/28; which are prepared by preparing a stub fiber including terminating the stub fiber at a ferrule assembly, the ferrule assembly including a ferrule carried by a first hub portion that includes a first material; splicing an optical cable fiber to the stub fiber at a splice location. Barnes, pars. [0050], [0052], and [0060].
[0050] Returning to FIG. 6, ferrule holder 20 further defines cavity 70 in communication with passageway 60 to accommodate splice members 26 and 28 (FIG. 1). Ferrule holder 20 includes a shoulder 72, or stop, on outside surface 74 of ferrule holder 20 which is configured to be received into rearward opening 38 of connector housing 16. A groove 76 extending longitudinally along at least a portion of stop 72 (more clearly seen in FIG. 8) is configured to slidably engage with key 46 to provide for the correct orientation of ferrule holder 20 within housing 16. Preferably, ferrule holder 20 also defines view port 78 extending from outside surface 72 into cavity 70 proximate the location of the mechanical abutment between stub fiber 68 and field fiber 14. During operation of connector 10, field fiber 14 and stub fiber 68 are abutted proximate view port 78 and a visible light, such as that from a HeNe laser or an LED, for example, is guided through at least one of the field fiber 14 or stub fiber 68. If an incorrect abutment is obtained, light guided by optical fiber stub 68 or field fiber 14 will be scattered at the opposing end face and will be visible through view port 78. When an acceptable abutment, or splice, is obtained, the light will be substantially guided between optical fiber stub 68 and field fiber 14, with little scattering at the abutment thereof, and light from the laser or LED will no longer be visible through view port 78. Therefore, view port 78 provides a visual indication of an acceptable mechanical splice (abutment) between the optical fiber stub 68 and the field fiber 14. If the splice is unacceptable, the laser or LED light will not be visible through view port 78. View port 78 may also be used as an access point for injecting an optical coupling material or refractive index matching gel into cavity 70 to improve the optical coupling between the optical fiber stub 48 and field fiber 14.
[0052] Splice members 26 and 28 are inserted into cavity 70 of ferrule holder 20 through second end 58 proximate view port 78 and window 80. First splice member 26 is generally adjacent view port 78, while second splice member 28 is generally adjacent window 80. As best depicted by FIG. 13, first splice member 26 is configured with a flat face 102 opposing second splice member 28. Second splice member 28 comprises a projection, or keel portion 104 which protrudes through window 80 when splice member 28 is inserted into cavity 70 of ferrule holder 20. A channel 81 extending from second end 58 of ferrule holder 20 to window 80 and shown in FIGS. 5 and 6 guides keel portion 104 to window 80, thereby facilitating the insertion of second splice member 28 into cavity 70 through second end 58, and the further insertion of keel 104 through window 80. On side 106 opposite keel portion 104 and opposing first splice component 26, second splice member 28 includes a groove 108 extending longitudinally along the length of second splice member 28. Although groove 108 as shown in FIG. 13 is generally V-shaped, groove 108 could be any other shape that supports optical fiber stub 68, such as, for example, a U-shaped groove. Alternatively, groove 108 could be formed in the opposing face of first splice component 26 and a flat face could be formed on the opposing face of second splice component 28. Splice members 26, 28 are prevented from moving forward within cavity 70 in ferrule holder 20 by shoulder 110 adjacent the point where cavity 70 is in communication with passageway 60. When ferrule 18 containing optical fiber stub 68 is positioned within first end 56 of ferrule holder 20, the end of optical fiber stub 68 projecting from ferrule 18 is received by groove 108 and lies between first and second splice members 26 and 28 at a generally intermediate position. When lead in tube 84 is inserted in second end 58 of ferrule holder 20, splice members 26, 28 are prevented from moving rearward within cavity 70 by the presence of lead in tube 84. Thus, splice members 26 and 28 are generally prevented from axial movement within cavity 70 by shoulder 110 and lead in tube 84.
[0059] As shown in FIGS. 1 and 14, fiber optic connector 10 includes crimp tube 132 which is mounted within the rearward end of lead in tube 84. Crimp tube 132 may be formed from any material suitable for the purpose, including copper, stainless steel or brass. To insert field fiber 14 into crimp tube 132, a portion of coating which may surround field fiber 14 is removed to expose the bare glass of field fiber 14. Enough coating material is removed from field fiber 14 such that field fiber 14 may extend within connector 10 to abut with optical fiber stub 68 between splice members 26 and 28. When field fiber 14 has been inserted into crimp tube 132, the coated portion of field fiber 14 may be securely engaged by crimp tube 132 by crimping crimp tube 132 about the coated portion of field fiber 14.
[0060] Also as shown in FIGS. 1 and 14, fiber optic connector 10 may include annular crimp band 134 which is mounted upon the rearward end 58 of ferrule holder 20 proximate cam member 30. Crimp band 134 may be formed from any material suitable for the purpose, including copper, stainless steel or brass. In embodiments in which field fiber 14 is associated with strength members 136, such as the filamentary strength members of fiber optic cable 12 as shown in FIG. 1, strength members 136 can be positioned between crimp band 134 and ferrule holder 20 such that strength members 136 can be securely engaged by crimping crimp band 134 about ferrule holder 20 as known by those skilled in the art. The strength members of fiber optical cable 12 may comprise, for example, an aramid filament or yarn. Thereafter, boot 138 which has previously been mounted on field fiber 14 can be mounted over crimp band 134 so as to provide strain relief to field fiber 14.
[0061] As illustrated in FIG. 1 and 14, ferrule holder 20 is inserted into the rearward opening 38 of housing 16 such that first end 56 of ferrule holder 20, and ferrule 18, extend forward beyond spring element seat 40. Spring element 24 is positioned over first end 56 of ferrule holder 20 and compressed between the forward face 42 of spring element seat 40 and spring element retainer 22 to a predetermined spring force, spring element retainer 22 being engaged with first end 56 of ferrule holder 20. Thus, ferrule holder 20, and ferrule 18, are allowed to translate axially, or piston, within housing 16. Spring element retainer 22 may be engaged with first end 56 of ferrule holder 20 by any suitable method known in the art. As best shown in FIGS. 6 and 8, ferrule holder 20 is formed with screw threads 140 located proximate end 56. As best depicted in FIG. 21, corresponding screw threads on the inside surface of spring element retainer 22 are configured to engage with screw threads 140 on ferrule holder 20 and allow spring element retainer 22 to be removably fastened to end 56 of ferrule holder 20 by screwing spring element retainer 22 to end 56 of ferrule holder 20. Alternatively, end 56 and spring element retainer 22 may be designed to allow spring element retainer 22 to be snap fit to ferrule holder 20 at end 56. For example, as shown in FIGS. 22 and 23, a groove 139 (FIG. 23) may be formed about a circumference of ferrule holder 20 proximate end 56. A corresponding ridge 129 (FIG. 22) formed about the inside circumference of spring retainer 22 is configured to engage with groove 139. Spring element retainer 22 may then be snapped into place over end 56 of ferrule holder 20. Alternatively, a groove may be formed about the inside circumference of spring element retainer 22 and a corresponding ridge nay be formed about ferrule holder 20 proximate end 56.
[0062] Spring element 24 is configured such that spring element 24 is fully compressed before stop 72 of ferrule holder 20 is completely removed from housing 16, thus limiting the longitudinal movement of ferrule holder 20 within housing 16. When connector 10 has been assembled, spring element 24 preferably exerts a spring force between about 1 and 1.5 lbs against spring retainer 22, more preferably between about 1.1 and 1.4 lbs.
Barnes, pars. [0050], [0052], and [0059]-[0062].
Further regarding claim 2, Barnes does not explicitly disclose injecting a second material into the interior of the shell to surround the splice location and to contact part of the first hub portion, the second material being different from the first material; and curing the second material to solidify the second material, the second material cooperating with the shell to define a second hub portion that is attached to the first hub portion.
However, Moore discloses in figures 1-5, and related text, a method of manufacturing an optical fiber assembly in which a silicone elastomer polymer, is injected via ports 44, 46 to fill segments 45, 47 of the unoccupied space of recess 34, each about 10% of the total length of the recess. The material in segments 45 and 47 surrounds the optical fibers and the internal protective body, fills the gap between the internal and outer protective body and seals the ends of the protective package.” Moore, Abstract (disclosing “an injection-molded portion of the outer protective body”) and col. 3, l. 21 – col. 4, l. 25.
Referring to FIGS. 1-5, an optical fiber unit 10 consists of associated quartz optical fibers 12, 14 and a protective package 16 assembled about the fibers in the area of their association. For the purpose of this description, two fibers are fused to form an optical coupler.
The protective package 16 assembled about the fibers consists of an internal protective body 18, an outer protective body 20 and an intervening mass of relatively soft uniting material 22.
The internal protective body 18, about 0.05 inch X 0.05 inch and 1.0 inch long, is formed of a material selected for characteristics of hardness and coefficient of thermal expansion substantially matched to that of the fibers to avoid unbalanced stresses during use. Use of the same material as the fibers, i.e. quartz, is preferred. This internal protective body 18 includes a lower segment, or receiver, 24 and an upper segment, or cover, 26. The lower segment 24 defines a preformed channel 26 sized to receive the fibers in relatively close fit, e.g. for fibers 0.009 inch diameter, channel 28 is 0.021 inch wide and 0.013 inch deep. The fibers, disposed in this channel, are bonded to the body segment 24 using an adhesive selected for hardness and minimum thermal expansion, e.g. UV curable epoxy, and the cover 26 is secured in place.
The outer protective body 20, about 0.145 inch diameter by 1.2 inch long, comprises two opposed segments 30, 32 formed by injection molding. These segments are of a substance less brittle than the internal protective body, e.g. they are made of glass-filled nylon, having a Young's Modulus of about 10.sup.6 psi, for toughness. They are color-coded to indicate the optical characteristics of the associated fibers, e.g. a package having black and red outer segments may indicate a 20/80, 850 nanometer coupler. The outer protective body defines a recess 34 sized to receive and support the internal protective body with a clearance of about 0.005 to 0.010 inch on all sides, the optical fibers extending out of the outer body via ports 36, 38. To provide stress relief for the fibers, the outlet surfaces 40, 42 defined by the outer protective body along the length of the fibers are constructed to closely surround the fibers as they emerge from the internal protective body, then curve outwardly away from the fibers on radius, R, selected to be greater than the radius at which the fiber will break, e.g. about 3/16 inch. Fiber optic unit mounting pads 43 are also provided on the external surface of the outer body.
The outer protective body segments are assembled about the internal protective body and bonded together, e.g. with adhesive or by ultrasonic welding. A relatively soft material, e.g. 3110 RTV silicone elastomer polymer (sold by Dow Corning of Midland, Mich.), is injected via ports 44, 46 to fill segments 45, 47 of the unoccupied space of recess 34, each about 10% of the total length of the recess. The material in segments 45 and 47 surrounds the optical fibers and the internal protective body, fills the gap between the internal and outer protective body and seals the ends of the protective package. This material provides a degree of isolation from shock or rough handling. (A limited degree of outward leakage of resin material may occur via ports 36, 38 (about 0.020 inch diameter), around the fibers, with the beneficial effect of providing additional stress relief.) The middle segment 48 of recess 34 (about 80% of its length) surrounding the center portion of the internal protective body does not fill with resin, thus leaving an air gap that prevents force-transmitting contact between the internal body and recess-defining walls of the outer body in the center of the package where maximum deflection of the unit would occur under force exerted from the outside. After injection, the silicone resin is cured to complete the unit.
Moore, Abstract and col. 3, l. 21 – col. 4, l. 25.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Barnes to comprise a method of manufacturing an optical fiber assembly comprising: preparing a stub fiber including terminating the stub fiber at a ferrule assembly, the ferrule assembly including a ferrule carried by a first hub portion that includes a first material; splicing an optical cable fiber to the stub fiber at a splice location; mounting a shell to the first hub portion so that the splice location is disposed within an interior of the shell; injecting a second material into the interior of the shell to surround the splice location and to contact part of the first hub portion, the second material being different from the first material; and curing the second material to solidify the second material, the second material cooperating with the shell to define a second hub portion that is attached to the first hub portion because the resulting configuration and method would facilitate protecting the optical fibers from stress. Moore, Abstract.
An optical fiber unit consists of one or more optical fibers configured to provide an optical function, a preformed internal protective body having a preformed space into which the fiber(s) extend with a relatively close fit, the internal protective body being of a material of hardness and coefficient of thermal expansion substantially matched to that of the fiber(s) and the fiber(s) being bonded thereto, an outer protective body surrounding the internal protective body, at least a portion of the outer protective body having a preformed recess shaped to receive and support the rigid internal protective body, a mass of relatively soft uniting material disposed in a manner to secure the internal protective body to the preformed portion of the outer protective body, an injection-molded portion of the outer protective body, of substance less brittle than the internal protective body, effectively surrounding and protecting the internal protective body and the fiber(s) therewithin from the environment in which the unit is intended for use, and stress relief means associated with the outer protective body enabling the fiber(s) to extend from the internal protective body through the outer protective body in a manner that is effective to prevent breakage of the fibers under conditions of stress on the fiber(s).
Moore, Abstract.
Regarding claims 3-9 and 11-17, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Barnes in view of Moore to comprise:
3. The method of claim 2, wherein mounting the shell to the first hub portion includes inserting an end of the shell into the first hub portion. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
4. The method of claim 2, wherein mounting the shell to the first hub portion includes sliding the shell laterally over the optical cable fiber so that the optical cable fiber passes through a slot defined in the shell. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
5. The method of claim 4, wherein injecting the second material into the interior of the shell includes injecting the second material through a side port that is separate from the slot. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
6. The method of claim 5, wherein the side port is defined by the shell. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
7. The method of claim 2, wherein curing the second material includes heating the second material. Moore, Abstract and col. 3, l. 21 – col. 4, l. 25. (Here, the examiner notes that choosing between thermal curing and UV curing would entail highly predicable tradeoffs that would be readily practiced by one of ordinary skill in the art.). Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
8. The method of claim 2, wherein curing the second material includes transmitting UV light towards the second material. Moore, Abstract and col. 3, l. 21 – col. 4, l. 25. 
9. The method of claim 8, wherein transmitting UV light towards the second material includes transmitting UV light through the shell. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
11. The method of claim 2, further comprising assembling a plug connector around the ferrule assembly. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
12. The method of claim 11, wherein assembling a plug connector includes: positioning a spring about the second hub portion; and mounting a plug connector body about the ferrule assembly and the spring. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
13. The method of claim 12, wherein mounting the plug connector body comprises sandwiching the spring and the ferrule assembly between a front connector body and a rear connector body. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
14. The method of claim 11, wherein the optical cable fiber is part of an optical cable that also includes a strength member. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
15. The method of claim 14, further comprising crimping the strength member to the plug connector. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
16. The method of claim 15, further comprising coupling a strain relief boot to the plug connector over a location at which the strength member is crimped to the plug connector.
17. The method of claim 11, further comprising coupling a strain relief boot to the plug connector. Barnes, figs. 1-13 and pars. [0050], [0052], and [0059]-[0062]; Moore, figs. 1-5, Abstract and col. 3, l. 21 – col. 4, l. 25.
because the resulting configurations and methods would facilitate protecting the optical fibers from stress. Moore, Abstract.
Claim 10
Claim 10 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al. (2005/0213890; “Barnes”) in view of Moore et al. (4,714,316; “Moore”), as applied in the rejection of claims 2-9, and further in view of Towle et al. (WO 2006039640 A1; “Towle”).
Regarding claim 10, Barnes discloses in figures 1, 6 and 13, that the ferrule holder 20’s hub has flat surface features. Furthermore, Towle discloses in figure 7, and related text, a method of assembling flat-faced ferrule connectors having fiduciary marks. Towle, p. 8, l. 21 – p. 9, l. 12.
Figure 7 illustrates the placement of the ferrule 216 onto the substrate 102. The ferrule 216 includes a pair of supports 402 between which there is a recess 404. The recess 404 in turn has a bottom 406 with fiducial marks 408 positioned thereon. After the waveguide array 114 is secured in the trench 214, beads of adhesive 702, such as a UV or thermally curable adhesive, are dispensed on either side of the trench. The ferrule 216 is positioned above the waveguide array 114 and aligned so that the fiducial marks 408 on the ferrule are used together with the fiducial marks 306 on the waveguide to substantially align the ferrule with the waveguide. In one embodiment, the fiducial marks are aligned using a split optics system, such as those found on the M9 series bonders from Besi Die Handling of Londonderry, New Hampshire. In the embodiment shown, the fiducial marks 306 are along the centerline of the waveguide array 114 and the fiducial marks 408 are along the centerline of the ferrule 216, so alignment of the ferrule and the waveguide is accomplished by exactly aligning the fiducial marks. In other embodiments, however, the fiducial marks 408 on the ferrule 216 can be offset from the fiducial marks 306 on the waveguide array 114. Where the fiducial marks 306 and 408 are positioned on the ferrule and the waveguide is irrelevant, so long as the proper offsets between the fiducial marks are known. In still another embodiment, there can be a fiducial mark on the substrate. In this case, the fiducial marks on both the ferrule 216 and the waveguide array 114 are aligned relative to the fiducial mark on the substrate, resulting in proper alignment between the ferrule and the waveguide array.
Towle, p. 8, l. 21 – p. 9, l. 12.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Barnes in view of Moore such that the first hub portion defines flat faces; and wherein the method further comprises: determining a core offset direction of the ferrule assembly; and providing a core offset identifier on one of the flat faces because the resulting configuration and method would facilitate “proper alignment.” Towle, p. 8, l. 21 – p. 9, l. 12
Claims 18 and 19
Claims 18 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al. (2005/0213890; “Barnes”) in view of Moore et al. (4,714,316; “Moore”), as applied in the rejection of claims 2-9, and further in view of Noonan et al. (2006/0233506; “Noonan”).
Noonan discloses in figures 5, 8, 9 and 10, and related text, “A fiber breakout for connecting a branch cable to a fiber optic distribution cable is disclosed. The fiber breakout can include an optical ribbon separated from the distribution cable at a breakout location. An overmold is formed over the optical ribbon and a portion of the distribution cable at the breakout location. An optical fiber breakout connector is also disclosed. The breakout connector has first and second ends, the first end having a multifiber connector for an optical ribbon, and the second end having a plurality of single port connectors. A fiber breakout separates the optical ribbon into a plurality of fibers.” Noonan, Abstract.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Barnes in view of Moore to comprise:
18. The method of claim 11, wherein the stub fiber is one of a plurality of stub fibers; and wherein preparing the stub fiber includes terminating the plurality of stub fibers at the ferrule assembly.
19. The method of claim 18, wherein the optical cable fiber is one of a plurality of optical cable fibers; and wherein splicing the optical cable fiber to the stub fiber comprises splicing the optical cable fibers to the stub fibers at the splice location.
because the resultant configurations and methods would facilitate implementing optical networks. Noonan, par. [0027].
Claim 20
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al. (2005/0213890; “Barnes”) in view of Moore et al. (4,714,316; “Moore”), as applied in the rejection of claims 2-9, and further in view of Castagna et al. (2008/0025670; “Castagna”).
Regarding claim 20, Castagna discloses connectors having overall lengths of 42.5 – 52 mm. Castagna, par. [0052] (“[T]he boot allows for adherence to minimum bend radius limitations of optical fibers to ensure adequate optical performance while having an overall shorter length, e.g. approximately 20% shorter overall, from a tip of a connector ferrule to a proximal end of the strain relief boot. In the example of an LC connector, an overall length of 42.5 mm has been achieved, relative to a conventional overall length of 52 mm.”).
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Barnes in view of Moore such that a total length of the assembled plug connector is no more than 57 millimeters, the total length being measured from a front end of the ferrule to a rear end of a boot of the assembled plug connector because the resulting configuration and method would facilitate achieving strain relief when “space is limited.” Castagna, par. [0005].
Claim 21
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barnes et al. (2005/0213890; “Barnes”) in view of Moore et al. (4,714,316; “Moore”), as applied in the rejection of claims 2-9, and further in view of Szentesi et al. (5,7488,819; “Szentesi”).
Regarding claim 22, Szentesi discloses in figures 3A and 3B, and related text, a method that “maintains the alignment of [an] optical fiber and [an] optical fiber stub such that single mode optical fibers can be reliably fused without introducing significant reflections or modal interference.” Szentesi, col. 8, ll. 41-59.
Consequently, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Barnes in view of Moore such that the stub fiber has selected properties that are different than the cable fibers, and wherein the selected properties are designed to suppress modal interference because the resultant configuration and method would facilitate achieving “desired signal transmission characteristics.” Szentesi, col. 1, ll. 36-37.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter Radkowski whose telephone number is (571) 270-1613. The examiner can normally be reached on Monday - Thursday, 8 AM to 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg, can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, See http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.
/PETER RADKOWSKI/Primary Examiner, Art Unit 2874